United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-05840-CRB Document 38 Filed 11/17/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

HURRICANE ELECTRIC, LLC, Case No. 20-cv-05840-CRB
Plaintiff,
y JUDGMENT
NATIONAL FIRE INSURANCE
COMPANY OF HARTFORD,
Defendant.

 

 

 

 

Having granted Defendant National Fire Insurance Company of Hartford’s motion
for judgment on the pleadings, the Court hereby enters judgment FOR Defendant National
Fire Insurance Company of Hartford and AGAINST Plaintiff Hurricane Electric, LLC.

IT IS SO ORDERED. LE
Dated: November 17, 2020

 

CHARLES R. BREYER
United States District Judge

 
